t c memo united_states tax_court anjum shiekh petitioner v commissioner of internal revenue respondent docket no filed date anjum shiekh pro_se christine k lane for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure for and dollar_figure for after concessions the following issues remain for decision whether expenses related to petitioner’s personal 1respondent has conceded the issue of whether petitioner continued residence claimed on schedules e supplemental income and loss attached to his tax returns for the years in issue are deductible as rental expenses whether petitioner has substantiated dollar_figure of the dollar_figure in real_property_taxes claimed as a deduction on his tax_return whether the losses related to petitioner’s rental property in culver city california and claimed on his tax_return are subject_to passive_activity limitations pursuant to sec_469 whether the expenses relating to petitioner’s rental property in ventura california and claimed on schedule e attached to his tax_return are deductible as rental expenses and whether the dollar_figure petitioner claimed as unreimbursed employee business_expenses on his tax_return is deductible continued failed to include in gross_income dollar_figure of rental income he received during his tax_year 2unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended for the years in issue amounts are rounded to the nearest dollar 3respondent also contends that the miscellaneous itemized_deduction petitioner claimed on his tax_return should be reduced by dollar_figure and that the personal_exemption he claimed on his tax_return should be reduced by dollar_figure those matters are computational and will be resolved in accordance with our holdings pursuant to a rule calculation findings_of_fact some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time the petition was filed petitioner resided in miami florida during the years in issue petitioner managed rental properties he owned and for part of was employed as an airline pilot for united airlines petitioner was furloughed by united airlines beginning in date and did not work for the airline during during the years in issue petitioner owned rental properties in miami beach florida miami beach property edmond oklahoma edmond property ventura california ventura property and culver city california culver city property the miami beach property is a 13-unit apartment building petitioner lives in one of the units a one-bedroom apartment and maintains part of the space as his office for his rental activities personal_residence petitioner claimed deductions for the expenses attributable to all apartments on schedule e of his federal_income_tax returns for tax years and the claimed deductions included real_property_taxes mortgage interest and depreciation petitioner actively and materially manages the miami beach property the edmond property is a condominium petitioner reported net_income after expenses from the edmond property of dollar_figure and dollar_figure for his and tax years respectively the ventura property is a condominium petitioner claimed losses from the ventura property of dollar_figure and dollar_figure for his and tax years respectively petitioner sold the ventura property during and claimed a long-term_capital_gain on the sale on his tax_return respondent allowed dollar_figure of the loss for the tax_year respondent disallowed dollar_figure of the loss for the tax_year as a rental real_estate loss but allowed it as an offset against the capital_gain recognized from the sale of the ventura property the culver city property is a condominium petitioner claimed losses from the culver city property of dollar_figure and 4petitioner claimed deductions on schedule e attached to his return for tax_year for the miami beach property of dollar_figure for mortgage interest dollar_figure for real_property_taxes and dollar_figure for depreciation petitioner claimed deductions on schedule e attached to his return for tax_year for the miami beach property of dollar_figure for mortgage interest dollar_figure for real_property_taxes and dollar_figure for depreciation 5respondent determined that the and losses from the ventura property were losses from a passive_activity for the tax_year respondent allowed the loss for the full amount for the tax_year respondent offset the loss against the gain recognized from the sale of the ventura property see sec_1_469-2t temporary income_tax regs fed reg date dollar_figure on his and tax returns respectively respondent allowed the dollar_figure of the loss for the tax_year and disallowed dollar_figure of the loss claimed during the tax_year petitioner’s leases with tenants for the culver city and ventura properties included a clause requiring the tenants to be responsible for routine maintenance petitioner collected the rent from the california properties and visited the california properties periodically during the years in issue petitioner concedes that he did not file an election pursuant to sec_469 to treat all of his rental properties as one rental_activity for purposes of the passive_activity limitations petitioner traveled to california and colombia south america to investigate the potential acquisition of new rental properties on his tax_return petitioner claimed travel expense for those trips as unreimbursed employee_expenses of dollar_figure all of which respondent disallowed by letter dated date respondent sent petitioner a notice_of_deficiency petitioner timely filed a petition in this court for redetermination of the deficiencies opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 we first address the issue of whether the expenses attributable to petitioner’s personal_residence a one-bedroom apartment are deductible as rental expenses petitioner contends that the mortgage interest real_estate_taxes and depreciation expense attributable to his personal_residence are deductible because he manages his rental properties from his personal_residence respondent contends that the depreciation expenses on petitioner’s personal_residence are personal and therefore are not deductible deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 6petitioner does not contend that sec_7491 should apply to shift the burden_of_proof to respondent nor did he establish that it should apply to the instant case 7respondent concedes that petitioner may deduct mortgage interest and real_property_taxes associated with his personal_residence on schedule a itemized_deductions for each of petitioner’s and tax years sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred in carrying out a trade_or_business sec_262 however generally prohibits deductions for personal living or family_expenses generally no deduction is allowed with respect to the personal_residence of a taxpayer sec_280a sec_280a however provides that sec_280a shall not apply to the portion of a personal_residence of a taxpayer exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer the legislative_history of sec_280a dealing with exclusive use states as follows exclusive use of a portion of a taxpayer's dwelling_unit means that the taxpayer must use a specific part of a dwelling_unit solely for the purpose of carrying on his trade_or_business the use of a portion of a dwelling_unit for both personal purposes and for the carrying on of a trade_or_business does not meet the exclusive use test thus for example a taxpayer who uses a den in his dwelling_unit to write legal briefs prepare tax returns or engage in similar activities as well for personal purposes will be denied a deduction for the expenses paid_or_incurred in connection with the use of the residence which are allocable to these activities s rept pincite 1976_3_cb_49 h rept pincite 1976_3_cb_695 the record shows that petitioner’s personal_residence was used on a regular basis as the principal_place_of_business for managing his rental properties petitioner used his personal_residence as his office and stored tools there and tenants paid their rent there however petitioner presented no evidence that any specific area of his personal_residence a one-bedroom apartment was used exclusively for business purposes consequently petitioner fails the exclusive use test regarding any specific_portion of his personal_residence therefore we hold that sec_280a disallows the deductions petitioner claimed for his personal_residence except as to those deductions respondent conceded accordingly we uphold respondent’s disallowance of deductions for depreciation on petitioner’s personal_residence claimed on schedules e for and tax years as to the issue of whether petitioner has substantiated dollar_figure of the dollar_figure in real_property_taxes claimed on his tax_return for the tax_year petitioner bears the burden of proving that respondent’s determination is incorrect see rule a welch v helvering supra petitioner presented no evidence or argument regarding the real_property_taxes disallowed petitioner therefore has failed to meet his burden_of_proof accordingly we sustain respondent’s deficiency determination regarding petitioner’s real_property_taxes claimed on his tax_return for his tax_year we next address whether the losses related to the culver city property for tax_year are subject_to passive_activity limitations pursuant to sec_469 petitioner contends that all of his real properties should be considered together and that he actively and materially participated in the management of the culver city property respondent contends that petitioner’s rental properties should be considered separate activities and that petitioner failed to actively and materially participate in managing the culver city property taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 however sec_469 generally disallows any passive_activity_loss for the tax_year a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for that year over the aggregate income from all passive activities for such year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 pursuant to sec_469 the rental activities of a taxpayer who is a real_estate_professional are not per se passive activities under sec_469 but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs under sec_469 a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates if the requirements of sec_469 are met a taxpayer’s rental_activity is treated as a passive_activity under sec_469 unless the taxpayer materially participates in the activity respondent concedes that petitioner meets the requirements of sec_469 and is therefore a real_estate_professional accordingly we consider whether petitioner’s work with his rental properties meets the material_participation standard set forth in sec_469 for purposes of determining whether a taxpayer materially participates in a trade_or_business the participation requirements must be met with respect to each interest in rental real_estate unless the taxpayer makes an election to treat all interests in rental real_estate as a single real_estate activity sec_469 petitioner contends that his consolidation of his rental activities on schedule e is sufficient to treat his interests in rental properties as a single real_estate activity for purposes of the material_participation test respondent contends that petitioner’s rental properties should be evaluated separately because petitioner failed to file an election pursuant to sec_469 to treat all of his rental properties as a single real_estate activity to make an election a taxpayer must clearly notify the commissioner of the taxpayer’s intent to do so see 743_f2d_781 11th cir t he taxpayer must exhibit in some manner his unequivocal agreement to accept both the benefits and burdens of the tax treatment afforded by the law 83_tc_831 affd 783_f2d_1201 5th cir a taxpayer makes the election to treat all interests in rental real_estate as a single rental real_estate activity by filing a statement with the taxpayer’s original income_tax return declaring that the election is under sec_469 trask v commissioner tcmemo_2010_78 sec_1_469-9 income_tax regs a taxpayer has not made an election if it is not clear from the return that an election has been made see young v commissioner f 2d pincite we have held that aggregating losses from schedule e on line of form_1040 u s individual_income_tax_return is insufficient notice to the commissioner that the taxpayer intended to elect to treat all his rental properties as a single activity under sec_469 kosonen v commissioner tcmemo_2000_107 similarly a taxpayer’s intent to elect without exhibiting an unequivocal agreement to accept both the benefits and the burdens of such an election is irrelevant to making a determination of whether he or she has made an election see young v commissioner f 2d pincite kosonen v commissioner supra petitioner failed to file an election to treat all of his rental properties as a single real_estate activity see sec_1_469-9 income_tax regs petitioner’s aggregate treatment of his rental properties on his return is insufficient to provide notice to respondent that petitioner elected to treat all of his rental properties as a single real_estate activity see kosonen v commissioner supra similarly petitioner’s intention to file an election without actually exhibiting his unequivocal agreement to accept the benefits and burdens of such an election also failed to provide sufficient notice nowhere on petitioner’s return did he exhibit his unequivocal agreement to accept the benefits and burdens of an election under sec_469 accordingly we evaluate each of petitioner’s properties separately in order to determine whether petitioner materially participated in the particular rental_activity material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 an individual taxpayer materially participates in an activity pursuant to sec_1_469-5t temporary income_tax regs fed reg date if he or she participates more than hours during the year his or her participation is substantially_all of the participation of individuals in that activity for the year he or she participates more than hours and that participation equals the participation of all other individuals during the year the activity is a significant_participation_activity and his or her aggregate participation in all significant participation activities exceeds hours he or she materially participates for out of years immediately preceding the year in issue the activity is a personal_service_activity and he or she materially participated for any years preceding the year in issue or on all the facts and circumstances he or she participated on a regular continuous and substantial basis during the year kosonen v commissioner supra as to the culver city property petitioner fails to meet the tests for material_participation petitioner presented no evidence on the number of hours that he spent managing the culver city property he only stated that he made several trips and was actively involved consequently petitioner fails the 500-hour test as well as tests and which require petitioner to show that he worked for a minimum of hours on the culver city property as required by sec_1_469-5t income_tax regs supra similarly petitioner fails tests and which measure participation over a period of years preceding those in issue because petitioner failed to present evidence for any years except and petitioner also fails tests and the leases on the culver city property stated that the tenants would be responsible for the maintenance of that property while petitioner testified that he visited the culver city property the record shows only that he was present in the los angeles area for day during tax_year february accordingly petitioner has not shown that his participation was substantially_all of the relevant participation with respect to the culver city property for tax_year or that it was regular or continuous consequently we conclude that petitioner has failed to show that he materially participated with respect to the culver city property we therefore hold that petitioner’s losses with respect to the culver city property for tax_year are disallowed pursuant to sec_469 8culver city california is in los angeles county california as to petitioner’s expenses with respect to the ventura property for tax_year respondent contends that the losses are passive and should be allocated against petitioner’s capital_gain from the sale of the ventura property as stated above a taxpayer may not deduct passive_activity_losses in excess of passive_activity income however excess losses may be carried forward to subsequent years to offset subsequent passive_activity income sec_469 b d if however a taxpayer sells his entire_interest in a passive_activity an excess loss relating to the activity for the year the sale occurs including suspended losses relating to the activity carried forward into the year of the sale over the total income for the current_year from all passive activities is treated as a loss from a nonpassive activity and is not subject_to the above limitation of sec_469 sec_469 lee v commissioner tcmemo_2006_70 as we held above petitioner is a real_estate_professional who did not file an election to treat his rental properties as a single real_estate activity petitioner’s evidence that he was actively involved in the ventura property is the same as that provided for the culver city property we find petitioner’s evidence unpersuasive and conclude that the ventura property is a passive_activity however petitioner completely disposed of the ventura property in a taxable transaction during his tax_year gain from the disposition of property used in a passive_activity is treated as passive_income sec_1_469-2t temporary income_tax regs fed reg date consequently the losses generated by the ventura property should be deducted against the capital_gain from the sale of the ventura property accordingly we sustain respondent’s determination regarding the losses from the ventura property for petitioner’s tax_year finally we address the dollar_figure petitioner claimed on his return for his tax_year in unreimbursed employee_expenses which respondent disalloweddollar_figure petitioner contends that the amounts he claimed are fully deductible as they relate to business_expenses incurred while searching for new rental properties respondent contends that the disallowed amounts are nondeductible because they were not properly substantiated in the alternative respondent contends that the disallowed expenses relate to new properties and therefore must be capitalized 9in the notice_of_deficiency respondent applied the losses generated by the ventura property to the sale proceeds of the ventura property 10petitioner claimed the excess unreimbursed employee and other miscellaneous_expense_deductions on schedule a attached to his return the deductible amount equals the sum of allowable unreimbursed employee_expenses and other miscellaneous expenses le sec_2 percent of the taxpayer’s adjusted_gross_income sec_67 generally a taxpayer is permitted to deduct the ordinary and necessary expenses that he or she pays or incurs during the tax_year in carrying_on_a_trade_or_business sec_162 a taxpayer however is required to maintain records sufficient to establish the amount of the deduction sec_6001 sec_1 a income_tax regs when a taxpayer establishes that he or she paid_or_incurred a deductible expense but does not establish the amount of the deduction to which he or she may be entitled we may in certain circumstances estimate the amount allowable 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir vanicek v commissioner supra pincite- certain categories of expenses must also satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed the cohan doctrine may not be used to estimate expenses covered by sec_274 see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 expenses include travel_expenses sec_274 to substantiate a deduction pursuant to sec_274 a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioner reported travel_expenses that he incurred while investigating the possibility of acquiring new rental properties to be deductible the travel_expenses must be ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business sec_162 the determination of trade_or_business is a factual determination made on a case-by-case basis 62_tc_781 affd without published opinion 519_f2d_1406 7th cir additionally for foreign_travel sec_274 generally disallows a deduction for the portion of the foreign_travel expenses that is not allocable to the income-producing activity however sec_274 provides an exception to sec_274 if the trip qualifies under one of two exceptions a the trip does not exceed week or b the portion of the trip not attributable to the taxpayer’s sec_212 activities constitutes less than percent of the total time of the stay hintze v commissioner tcmemo_2001_70 foreign_travel expenses may also be deductible if either of the following applies the taxpayer incurring the expenses did not have substantial control_over the arranging of the business trip or obtaining a personal vacation or holiday was not a major consideration in the decision to make the trip sec_1_274-4 income_tax regs sec_274 applies only to expenses_incurred by the traveler not the traveler’s employer or client sec_1_274-4 income_tax regs petitioner owns rental properties in miami beach florida edmond oklahoma ventura california and culver city california petitioner claimed a deduction for travel_expenses that relate to the investigation of new rental properties in california and colombia south america petitioner’s claimed expenses included car rental fees airfare hotel charges and a per_diem for each travel day the record is unclear regarding the length of petitioner’s stay in colombia south americadollar_figure however neither at trial nor 11petitioner submitted an electronic ticket for airfare for his trips including his trip to colombia south america the electronic ticket lists the dates aug and aug however it is unclear from the electronic ticket where petitioner traveled and whether any additional trips were made during that time petitioner’s hotel receipt lists the dates of the trip to colombia south america as aug to aug petitioner’s other receipts that relate to colombia south america do not evidence any purchases before aug or after aug petitioner did not specifically testify regarding how long he was continued in the notice_of_deficiency did respondent raise any issues as to whether petitioner was in south america for more than a week see sec_274 we therefore decline to address whether the requirements of sec_274 apply to petitioner’s travel to south america in addition to petitioner’s receipts he also testified at trial making a blanket statement that all of his expenses were business_expenses however petitioner failed to offer any specific testimony regarding his trip to colombia south america we therefore do not accept his uncorroborated testimony regarding the nature of that trip additionally one of petitioner’s receipts was for the purchase of clothing on the basis of the record we hold that petitioner has failed to prove that his trip to colombia south america was for business purposes see rule a see also 38_tc_658 accordingly we sustain respondent’s disallowance of expenses that relate to petitioner’s investigation of rental properties in colombia south americadollar_figure continued in colombia south america 12if we were to assume that petitioner’s expenses that relate to the investigation of rental properties in south america were business_expenses petitioner would have to capitalize those expenses because they were directly related to the acquisition of a capital_asset namely a new rental property see sec_263 116_tc_374 see also 31_tc_803 petitioner also claimed expenses for traveling to the los angeles and san francisco areas to investigate new rental real_estate investments respondent contends that petitioner must capitalize those expenses pursuant to sec_263 while current expenses are deductible pursuant to sec_162 sec_263 denies a deduction for capital expenditures an expenditure must be capitalized when it creates or enhances a separate and distinct asset produces a significant future benefit or is incurred in connection with the acquisition of a capital_asset 116_tc_374 an expense is incurred in connection with the acquisition of a capital_asset when it is directly related to the acquisition id pincite capital expenditures are not limited to the actual price the buyer pays the seller but also include the ancillary costs related to the asset acquisition id pincite sec_162 and sec_261 provide that capitalization takes precedence over the allowance of deductions see 383_us_687 the principal function of the term ‘ordinary’ in sec_162 is to clarify the distinction often difficult between those expenses that are currently deductible and those that are in the nature of capital expenditures petitioner testified and we conclude that his travel_expenses were for the investigation of new rental properties such expenses are directly related to the acquisition of a capital_asset namely a new rental property accordingly the investigatory expenses must be capitalized petitioner however never purchased any new rental properties the fact that a taxpayer does not make an investment does not change the nature of the expenditure the expense nevertheless must be capitalized 31_tc_803 with an abandoned investment a taxpayer may suffer a loss but the loss may not be recognized until it is definitely realized sec_165 688_f2d_1376 11th cir affg in part and remanding in part tcmemo_1981_123 petitioner failed to present evidence that he abandoned his search for rental properties during his tax_year accordingly we hold that petitioner is not entitled to a current deduction for his tax_year for travel_expenses relating to the investigation of new rental properties under either sec_162 or sec_165 the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit to reflect the foregoing and respondent’s concessions decision will be entered under rule
